Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

NOTICE OF ALLOWANCE
This action is in response to Applicant’s amendments filed October 27, 2021. 
Applicant has cancelled claims 1-25, 27, and 33.
Applicant has amended claims 26 and 34.
Applicant has added new claims 35-41.

	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Peter F. Corless on December 9, 2021.

	Claims 26, 28-32, and 34 are cancelled.

	Claim 35 is rewritten as follows:

	(a) providing a pluripotent stem cell in a Dulbecco's Modified Eagle Medium (DMEM) that comprises putrescine and progesterone;
	(b) contacting the cell of step (a) with CHIR99021 in the DMEM for 4 days; and thereafter
	(c) contacting the cell of step (b) with DAPT (tert-Butyl (S)-{ (2S)-2-[2-(3,5-difluorophenyl)acetamido] propanamido} phenylacetate) in the DMEM, thereby producing a myoblast cell.

	In claim 36, the phrase “progenitor cell” is replaced with --[pluripotent stem cell]--.

	In claim 37, the phrase “The method of claim 35” is replaced with --[The method of claim 36]--.
	
	In claim 37, the phrase “prepared from a cell” is replaced with --[prepared from a fibroblast]--.

	In claim 41, the term “medium” is replaced with --[DMEM]--.

	After Applicant’s amendments filed 10/27/2021, and after Examiner’s amendments above, the status of the claims is as follows:
	Claims 1-34 are cancelled.
	Claims 35-41 are allowed.
	

The following is an Examiner’s statement of reasons for allowance: 
	The prior art does not teach or fairly suggest a method of producing a myoblast cell from a pluripotent stem cell comprising the steps specifically recited in claim 35. Shelton et al. “Derivation and Expansion of PAX7-Positive Muscle Progenitors from Human and Mouse Embryonic Stem Cells” Stem Cell Reports (September 2014), Vol. 3. 516–529, of record in IDS, discloses a method of producing skeletal myogenic cells by treating human embryonic cells with CHIR99021 followed by FGF2 and N2 supplements (see Abstract). In particular, Shelton teaches that N2 supplemented media can “enhance the terminal differentiation of myoblasts and myocytes, which would ensure MPCs [muscle progenitor cells] are capable of complete myogenesis in vitro” (page 517, col. 1). N2 media supplement is a commercially available, serum-free, chemically defined, concentrated media supplement comprising DMEM, putrescine, progesterone, glucose, sodium bicarbonate, insulin, selenite, and transferrin, as evidenced by R&D Systems, “N-2 Plus Media Supplement”, accessed 07/15/2021, retrieved from: https://www.rndsystems.com/products/n-2-plus-media-supplement. Mayeuf-Louchart et al. “Notch regulation of myogenic versus endothelial fates of cells that migrate from the somite to the limb”, PNAS (June 2014), Vol. 111, No. 24, 8844-8849, of record in IDS, is discloses that treatment of somites with DAPT (inhibitor of Notch signaling) directs the somites towards a myogenic cell fate, as opposed to an endothelial cell fate. See Abstract; see page 8847, col. 2, first paragraph.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Priority
	This application is a National Stage of International Application No. PCT/US2016/065704 filed December 9, 2016, claiming priority based on U.S. Provisional Patent Application No. 62/266,181 filed December 11, 2015. 

Withdrawal of Prior Rejections
	All claim rejections set forth in the previous Office action mailed 07/29/2021 are hereby withdrawn. 
	
Conclusion
	Claims 1-34 are cancelled.
	Claims 35-41 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633